Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 7 March 1785
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir—
          Amstm. the 7 March 1785.
        
        We are favoured with yoúr Most Esteemed Letter of the 16t. feby. Whereout We Observe that Congress was to dispose in a Short time of the Moneý in Our hands, and that your Excelly. was daily Expecting their Orders. as the Whole Sum is Laying at their disposal, We Shall Comply with What dispositios Congress Shall think proper to make, not doubting but they will Leave us the Necessary funds to pay the Intrests Which fall Due on Sundry times, as it is absolutely requisite that they are punctually paid in order to Maintain the Credit of their Negotiations—.
        On What yr. Excelly. is pleasing to Say to put the Whole, or a part of the Money in the Bank We beg Leave to answer that we think Ourselves not enabled to it, but that We are ready to Do it on your Excells. Order, or on those of Congress.
        If your Excelly. thinks it more Saving, to drawn Bills upon us, please to say if that way is more favourable to you, your Excelly. may be assured that all honoúr will be paid to your drafts. We have take

notice how to address our Letters for the future, receive Our best thanks for yoúr Excells. direction—.
        We have the honour to remain with the / Sincerest regard / Sir / Your Excells. most Obt. / humble Servants
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & fynje
        
      